8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 1 of 10 PAGEID      Paige Aff.
                                EFFECTIVE                 NUMBER
                                                                             Ex. 4
         Columbus Police           Aug. 01, 1987            2.01
         Division Directive     REVISED                   TOTAL PAGES

                                   Jun. 30, 2014               10
                             Use of Force


      I. Definitions
      A. Use of Force
           The exertion of energy or the use of force by personnel in the performance
           of their duties used to direct or control another’s movements or actions. A
           use of force is used to control resistive or aggressive behavior toward
           the involved personnel, other personnel, third parties, or property, and
           results in the following Levels of Control.
      B. Use of Force Levels of Control
       1. A progression of techniques used to control a suspect’s actions. Levels
           of Control used by the Division of Police are:
         Level 0: Officer presence, verbal and non-verbal commands, searching,
                     handcuffing, sparking a taser for compliance, use of flashbangs
                     and multiple baton rounds as diversions
         Level 1: Empty hand control, pressure points, grounding techniques, and
                     joint manipulations
         Level 2: Use of chemical spray
         Level 3: Use of electronic device (electronic custody belt or taser)
         Level 4: Hard empty hand control (strike/punch/kick)
         Level 5: Use of impact weapon (baton/flashlight)
         Level 6: Police K-9 bite
         Level 7: Less lethal weapons (beanbag/multiple baton 			
                     rounds/stinger cartridges)
         Level 8: Deadly force
      C. Deadly Force
         Any force which carries a substantial risk that it will proximately result in
         the death of any person.
      D. Injury
       1. For the purposes of this directive, injuries are classified as:
         a. Minor Injury
               An injury that does not require transport to a medical facility.
         b. Serious Injury
               An injury that requires transport to a medical facility for treatment.



         Directive 2.01              Revised 06/30/14                   Page 1 of 10



  CPD DM 006268                             0:0-cv-0000                                  1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 2 of 10 PAGEID

       Note: If a Division supervisor classifies an injury as minor, refusal at the
           county jail does not require a response to resistance-injury to prisoner
           administrative investigation.
      E. Taser Application
           One full or partial five-second cycle of the taser.

      II. Policy Statements
      A. General
       1. It is well established that police officers may use force to effect an arrest,
           to defend themselves, or to defend others. An officer should not desist
           from any official duty merely because resistance is offered. Police officers
           shall not use more force than is reasonable in a particular incident.
       2. Factors to be considered when determining the reasonableness of a
           use of force are:
         a. The severity of the crime at issue.
         b. Whether the suspect poses an immediate threat to the safety of the
             officer or others.
         c. Whether the suspect is actively resisting arrest.
         d. Whether the suspect is attempting to evade arrest by flight.
       3. Officers shall use their training to guide them through a use of force
           incident. The preferred response to resistance and aggression is a
           trained technique. However, during a situation involving the infliction or
           threatened infliction of serious physical harm, the use of an untrained
           response (e.g., neck restraints), while not normally authorized, may
           be reasonable to end the threat and survive the encounter. The proper
           exertion of physical force used to control persons shall be consistent
           with Division policy.
       4. All uses of force shall be reported consistent with Division policies.
           Involved personnel shall notify an available on-duty Division supervisor
           in the following descending order:
         a. The immediate supervisor
         b. Another sworn supervisor within their chain of command
         c. Any other sworn Division supervisor, who may personally conduct the
             investigation or may notify a supervisor in the involved officer’s chain
             of command to conduct the investigation
       5. The Internal Affairs Bureau (IAB) shall forward a monthly report to the
           Training Bureau that summarizes all Level 2 through Level 8 Use of
           Force Reports, form U-10.128, received.
       6. The Training Bureau shall review the monthly summary of Use of Force
           Reports received from IAB along with the original Levels 0 and 1 Use
           of Force Reports to monitor techniques for their effectiveness and to
           make approved changes in trained techniques and lesson plans.

         Page 2 of 10                 Revised 06/30/14                Directive 2.01



  CPD DM 006269                            0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 3 of 10 PAGEID

        7. All sworn Division personnel shall receive annual in-service training in
            the Division’s use of force policy.
        8. Division supervisors conducting use of force investigations shall pho-
            tograph involved persons as detailed in the Supervisor’s Manual.
        9. Restrictions on Supervisors Conducting Investigations
          a. Division supervisors who actively participate in or order a use of force
              shall not conduct any subsequent investigation. This restriction does
              not apply to tactical situations, i.e., SWAT, In/Tac, or field forces.
          b. When a Division supervisor is prohibited from conducting the investiga-
              tion, the involved supervisor’s immediate supervisor, or if unavailable,
              another Division supervisor of a higher rank than the involved super-
              visor shall be contacted. The contacted supervisor may conduct the
              investigation or may assign it to an alternate supervisor.
        10. If requested, IAB shall conduct an administrative investigation.
           Note: Personnel who are the focus of a criminal investigation may invoke
                 their constitutional rights. This does not apply if the investigation is
                 strictly administrative in nature. Information compelled from the focus
                 employee in an administrative investigation shall not be shared with,
                 or in any manner released to, any unit conducting a criminal investiga-
                 tion, except as pursuant to the Ohio Public Records Act.
       B. Deadly Force
        1. Sworn personnel may use deadly force when the involved personnel
            have reason to believe the response is objectively reasonable to protect
            themselves or others from the imminent threat of death or serious physi-
            cal harm.
        2. Sworn personnel may use deadly force upon a human being to prevent
            escape when there is probable cause to believe that the suspect poses
            an immediate threat of serious physical harm to himself, herself, or
            others.
        3. Sworn personnel should avoid positioning themselves in the direct path
            of a moving vehicle.
          a. Sworn personnel in the direct path of a moving vehicle should attempt
              to take evasive action to avoid being struck by the vehicle.
          b. Sworn personnel may only fire a weapon at the driver or occupant of a
              moving vehicle when there is an articulable, reasonable belief that the
              subject poses an immediate threat of death or serious physical harm
              to himself, herself, or others.
        4. If reasonable, sworn personnel should give a verbal warning of the
            intention to use deadly force.
        5. While sworn personnel have an affirmative duty to use that degree of
            force reasonable to protect human life, the use of deadly force is not
            reasonable merely to protect property interests. Only under circumstances


          Directive 2.01               Revised 06/30/14                 Page 3 of 10



  CPD DM 006270                            0:0-cv-0000                                      1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 4 of 10 PAGEID

            where it is reasonable to believe an infliction or threatened infliction of
            serious physical harm to human life exists is the use of deadly force
            justified.
       6.   The use of deadly force by sworn personnel should not create a danger
            to the public that outweighs the benefits of its use.
       7.   Sworn personnel shall not fire a warning shot unless there is justification
            to use deadly force.
       8.   Facts unknown to sworn personnel at the time deadly force is used can-
            not be considered in determining whether the involved personnel acted
            in conformity with this policy.
       9.   Investigations of uses of force resulting in death shall be forwarded to
            the county prosecutor in the county in which the incident occurred. That
            prosecutor will determine if the case will be presented to a Grand Jury.

      III. Procedures
      A. Level of Control 0 (Sparking a Taser for Compliance) or Level of Control
         1 with No Injury
       1. Involved Personnel
            Complete a Use of Force Report and forward it to your immediate
            supervisor by the end of your shift, or by the beginning of your next
            shift if the incident occurred outside of assigned duty hours. If your
            immediate supervisor is unavailable, forward the report to any on-duty
            supervisor within your chain of command.
       2. Investigating Supervisor
         a. Review and sign the Use of Force Report.
         b. Forward the report directly to IAB.
         c. Forward a copy of the report to the immediate supervisor of the involved
            personnel.
       3. Internal Affairs Bureau
            Forward the original Use of Force Report to the Training Bureau.
      B. Level of Control 0 or 1 with a Complaint of an Injury Caused by the Re-
         sponse - No Serious Physical Harm to a Human
       1. Involved Personnel
         a. Cause any needed medical aid to be rendered.
         b. Immediately notify, or cause notification of an on-duty Division supervi-
            sor.
         c. Complete a Use of Force Report and give it to the investigating su-
            pervisor.
       2. Investigating Supervisor
         a. Review and sign the Use of Force Report.
         b. Minor Injury

         Page 4 of 10                 Revised 06/30/14               Directive 2.01



  CPD DM 006271                           0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 5 of 10 PAGEID

           (1) Complete a Data Processing Worksheet, form U-10.164, attach the
                Use of Force Report, a copy of the Arrest Information, form U-10.100,
                and any photographs taken.
           (2) Forward the packet directly to IAB.
           (3) Forward a copy of the report to the immediate supervisor of the in-
                volved personnel.
          c. Serious Injury
           (1) Complete an Injury to Prisoner administrative investigation and a
                Data Processing Worksheet. Attach the Use of Force Report and a
                copy of the Arrest Information form.
           (2) Forward the packet through the chain of command to IAB.
        3. Internal Affairs Bureau
          a. If applicable, record the incident in the involved personnel’s IAB data-
             base.
          b. Maintain a file copy of the Use of Force Report.
          c. Forward the original Use of Force Report to the Training Bureau.
       C. Level of Control 2
        1. Involved Personnel
          a. Cause any needed medical aid to be rendered.
          b. Immediately notify, or cause notification of an on-duty supervisor.
          c. Complete a Use of Force Report and give it to the investigating su-
             pervisor.
        2. Investigating Supervisor
          a. Review and sign the Use of Force Report.
          b. Forward a copy of the report to the immediate supervisor of the involved
             personnel.
          c. If the suspect is being arrested or issued a summons:
           (1) Ensure that the arresting personnel include the facts necessitating the
                use of chemical spray and details of the decontamination/treatment
                rendered in the narrative section of the Arrest Information form.
           (2) Include a brief statement indicating justification for the use of chemi-
                cal spray, the effectiveness of the chemical spray, and details of the
                decontamination process and treatment rendered on the Use of
                Force Report.
           (3) Ensure that an “X” is placed in both the Chemical Spray box on the
                top left corner and the Use of Force box on the top right corner on
                the front of the Arrest Information form.
           (4) Complete a Data Processing Worksheet, attach the Use of Force
                Report and a copy of the Arrest Information form, and forward the
                packet through the involved personnel’s chain of command to IAB.


          Directive 2.01              Revised 06/30/14                 Page 5 of 10



  CPD DM 006272                           0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 6 of 10 PAGEID

           d. If no arrest is made, add comments to the back of the Use of Force
                Report, and forward it along with a Data Processing Worksheet
                through the involved personnel’s chain of command to IAB.
         e. If circumstances indicate that the use of chemical spray was not within
              Division policy, complete an investigation as indicated on the Use of
              Force Report, and forward it along with a Data Processing Worksheet
              through the involved personnel’s chain of command to IAB.
         f. For a Level of Control 2 against a handcuffed subject:
           (1) Identify and interview the following:
             (a) Involved Division personnel
             (b) All available witnesses
             (c) The subject upon whom chemical spray was used
           (2) Review and sign the Use of Force Report.
           (3) Complete an administrative investigation.
           (4) Complete a Data Processing Worksheet, attach the Use of Force
                Report, a copy of the Arrest Information form, and the administrative
                investigation, and forward the packet through the involved personnel’s
                chain of command to IAB.
       3. Commander
              Make a final determination for Level of Control 2 not against a hand-
              cuffed prisoner unless deviation from progressive discipline and/or
              departmental charges are recommended. Forward the investigative
              packet to IAB.
       4. Deputy Chief
         a. Make a final determination for Level of Control 2 against a handcuffed
              subject unless deviation from progressive discipline and/or departmental
              charges are recommended.
         b. Forward the investigative packet to IAB.
         c. Cause the involved personnel to be notified of the final determination
              when no discipline or progressive discipline not resulting in departmental
              charges is the result.
       5. Internal Affairs Bureau
         a. Record the incident in the involved personnel’s IAB database.
         b. Maintain the original Use of Force Report.
      D. Level of Control 3
       1. Involved Personnel
         a. Cause any needed medical aid to be rendered.
         b. Immediately notify, or cause notification of an on-duty supervisor.
         c. Complete a Use of Force Report and a Use of Taser Report, form
              U-10.128T, and give them to the investigating supervisor.


         Page 6 of 10                 Revised 06/30/14                Directive 2.01



  CPD DM 006273                            0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 7 of 10 PAGEID

        2. Investigating Supervisor
          a. Identify and interview the following:
           (1) Involved Division personnel
           (2) All available witnesses
           (3) The subject upon whom the taser was used
          b. Review and sign the Use of Force Report and the Use of Taser Report.
          c. Complete the Data Processing Worksheet, attach the Use of Force
             Report, Use of Taser Report, any photographs taken, and a copy of the
             Arrest Information form, and forward the packet through the involved
             personnel’s chain of command to IAB.
          d. For a Level of Control 3 against a handcuffed subject, when three or
             more cycles of the taser are applied to one subject, when one taser is
             applied to multiple subjects during the same incident, or when multiple
             tasers are applied to the same subject:
           (1) Complete an administrative investigation.
           (2) Attach the administrative investigation to the Data Processing Work-
               sheet, Use of Force Report, Use of Taser Report, any photographs
               taken, and a copy of the Arrest Information form, and forward the
               packet through the involved personnel’s chain of command to IAB.
        3. Deputy Chief
          a. Make a final determination for Level of Control 3 unless deviation from
             progressive discipline and/or departmental charges are recommended.
          b. Forward the investigative packet to IAB.
          c. Cause the involved personnel to be notified of the final determination
             when no discipline or progressive discipline not resulting in departmental
             charges is the result.
        4. Internal Affairs Bureau
          a. Record the incident in the involved personnel’s IAB database.
          b. Maintain the original Use of Force Report.
       E. Level of Control 4 through 7
        1. Involved Personnel
          a. Cause any needed medical aid to be rendered.
          b. Immediately notify, or cause notification of an on-duty supervisor.
          c. Complete a Use of Force Report and give it to the investigating su-
             pervisor.
        2. Investigating Supervisor
          a. Identify and interview the following:
           (1) Involved Division personnel
           (2) All available witnesses
           (3) The subject upon whom the use of force was used

          Directive 2.01              Revised 06/30/14                 Page 7 of 10



  CPD DM 006274                           0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 8 of 10 PAGEID

         b. Review the Use of Force Report.
         c. Complete an administrative investigation.
         d. Complete a Data Processing Worksheet, attach the Use of Force
            Report, a copy of the Arrest Information form, and the administrative
            investigation, and forward the packet through the involved personnel’s
            chain of command to IAB.
        3. Deputy Chief
         a. Make a final determination for Levels of Control 4 through 7 unless
            deviation from progressive discipline and/or departmental charges are
            recommended.
         b. Forward the investigative packet to IAB.
         c. Cause the involved personnel to be notified of the final determination
            when no discipline or progressive discipline not resulting in departmental
            charges is the result.
        4. Internal Affairs Bureau
         a. Record the incident in the involved personnel’s IAB database.
         b. Maintain the original Use of Force Report.
      F. Use of Force Resulting in Serious Physical Harm to or Death of a Human
        Note: If the use of force involves the discharge of a firearm other than a
           gas gun, follow the procedures set forth in the “Discharged Firearms”
           directive. If the use of force involves the discharge of a gas gun, fol-
           low the procedures set forth in the “Gas Guns and Grenades” directive
        1. Involved Personnel
         a. Cause any needed medical aid to be rendered.
         b. Immediately cause Communications Bureau personnel to be notified.
         c. Secure the scene.
        2. Communications Bureau
         a. Dispatch personnel to render assistance or to secure the scene.
         b. Notify the following:
          (1) The Columbus Division of Fire
          (2) The precinct sergeant and zone lieutenant responsible for the scene
          (3) The Investigative Duty Desk
            Note: The Investigative Duty Desk will contact the Critical Incident
                 Response Team.
          (4) The bureau commander for the zone of occurrence
          (5) The Crimes Against Persons Bureau Commander
          (6) The IAB Commander
          (7) The involved personnel’s immediate supervisor, if on duty
          (8) A designee of the Firearms/Police-Involved Death Review Board (if
               death occurs under circumstances involving a police action)

         Page 8 of 10                Revised 06/30/14               Directive 2.01



  CPD DM 006275                           0:0-cv-0000                                    1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 9 of 10 PAGEID

         (9) A member of the Officer Support Team
         (10)The Patrol Administration Sergeant
         (11) The Legal Advisor
         (12)IAB Duty Desk Sergeant/Responder
       3. Officer Support Team
           Provide the involved personnel with any assistance, information, or
           other support they may desire.
         Note: Officer Support Team members are subject to being subpoenaed
              to attend legal proceedings and testify to what they are told by the
              involved personnel. Therefore, Officer Support Team members are
              cautioned not to discuss the incident.
       4. Critical Incident Response Team
        a. Conduct a criminal investigation.
        b. Advise personnel who are the focus of the investigation of their consti-
           tutional rights.
           Note: The involved personnel may invoke their constitutional rights at
                any time during the criminal investigation.
        c. Complete the Use of Force Report and Data Processing Worksheet
           and attach both to the original investigative packet.
        d. File the original investigative packet.
        e. Forward copies of the investigative packet as follows:
         (1) One copy to the appropriate county prosecutor
         (2) Three copies to the Firearms/Police-Involved Death Review Board if
              a firearm was used, or death occurred under circumstances involving
              a police action.
       5. Firearms/Police-Involved Death Review Board
        a. Review all information concerning the incident.
        b. Determine whether the police action was within Division policy.
        c. Prepare and forward a summary of the findings, together with the original
           investigative packet, the Use of Force Report, and Data Processing
           Worksheet, through the involved personnel’s chain of command to the
           deputy chief.
         Note: If there is a dissenting opinion between the Firearms/Police-Involved
              Death Review Board members, the dissenting member will include
              a letter of finding with the investigative packet and route it through
              the involved personnel’s chain of command to the Chief of Police.
       6. Immediate Supervisor
        a. Review the entire investigative packet and make recommendations.
        b. Forward the investigative packet through the chain of command.



         Directive 2.01             Revised 06/30/14                Page 9 of 10



  CPD DM 006276                          0:0-cv-0000                                   1/15/19
8-cv-01060-EAS-EPD Doc #: 136-27 Filed: 02/17/21 Page: 10 of 10 PAGEI

        7. Chain of Command
             Review the entire investigative packet and make recommendations.
        8. Deputy Chief
         a. Review the investigative packet.
         b. Make a final determination concerning the incident unless deviation from
             progressive discipline and/or departmental charges are recommended.
          Note: If the recommendation of the deputy chief is in disagreement with
               the finding of the Firearms/Police-Involved Death Review Board,
               forward the investigative packet to the Chief of Police.
         c. Forward the investigative packet to IAB.
         d. Cause the involved personnel to be notified of the final determination
             when no discipline or progressive discipline not resulting in departmental
             charges is the result.
        9. Chief of Police
         a. Make the final determination when a recommendation to bypass pro-
             gressive discipline is made.
         b. Make a final determination if there are dissenting opinions within the
             Firearms/Police-Involved Death Review Board or between the board
             and the involved personnel’s deputy chief.
         c. Cause the involved personnel to be notified of the determination.
        10. Internal Affairs Bureau
         a. Record the disposition of the incident in the involved personnel’s IAB
             database.
         b. Maintain the original Use of Force Report.




         Page 10 of 10               Revised 06/30/14                Directive 2.01



   CPD DM 006277                           0:0-cv-0000                                    1/15/19
